Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Communications and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY SECOND QUARTER 2 Strong operational results in Pulp and Paper and Personal Care (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Second quarter 2015 net earnings of $0.60 per share; earnings before items1 of $0.61 per share • Cash flow from operating activities of $122 million • Sales and margin momentum building in Personal Care Fort Mill, July 30, 2015–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $38million ($0.60 per share) for the second quarter of 2015 compared to net earnings of $36 million ($0.56 per share) for the first quarter of 2015 and net earnings of $40million ($0.61 per share) for the second quarter of 2014. Sales for the second quarter of 2015 were $1.3billion.
